

	

		III

		109th CONGRESS

		2d Session

		S. RES. 393

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2006

			Mr. Biden submitted the

			 following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Designating March 8, 2006, as

		  International Women's Day.

	

	

		Whereas all over the world women are contributing to the

			 growth of economies, participating in the fields of diplomacy and politics, and

			 improving the quality of the lives of their families, communities, and

			 nations;

		Whereas discrimination continues to deny women full

			 political and economic equality and is often the basis for violations of basic

			 human rights against women;

		Whereas the health and life of women and girls worldwide

			 continues to be endangered by violence that is directed at them simply because

			 they are women;

		Whereas worldwide violence against women includes rape,

			 genital mutilation, sexual assault, domestic violence, dating violence, honor

			 killings, human trafficking, dowry-related violence, female infanticide, sex

			 selection abortion, forced pregnancy, forced sterilization, and forced

			 abortion;

		Whereas at least 1 in 3 females worldwide has been beaten

			 or sexually abused in her lifetime;

		Whereas 1 in 4 women in the United States has been raped

			 or physically assaulted by an intimate partner at some point in her

			 life;

		Whereas 20 percent to 50 percent of women worldwide

			 experience some degree of domestic violence during marriage;

		Whereas, on average, 3 women are murdered by their

			 husbands or boyfriends in the United States every day;

		Whereas it is estimated that 1 in 5 adolescent girls in

			 the United States becomes a victim of physical or sexual abuse, or both, in a

			 dating relationship;

		Whereas an estimated 135,000,000 women and girls of the

			 world have undergone genital mutilation, and 2,000,000 girls are at risk of

			 mutilation each year;

		Whereas worldwide, women account for

			 1/2 of all cases of the human immunodeficiency virus and

			 acquired immune deficiency syndrome (referred to in this preamble as

			 HIV/AIDS);

		Whereas young women in Africa are 3 times more likely to

			 contract HIV/AIDS than men;

		Whereas worldwide sexual violence, including marital rape,

			 has been cited as a major cause of the rapid spread of HIV/AIDS among

			 women;

		Whereas between 75 percent and 80 percent of the

			 27,000,000 refugees and internally displaced persons of the world are women and

			 children;

		Whereas illegal trafficking for forced labor, domestic

			 servitude, or sexual exploitation victimizes 2,000,000 to 4,000,000 women and

			 girls throughout the world each year;

		Whereas 2/3 of the nearly

			 1,000,000,000 illiterate individuals of the world are women;

		Whereas 2/3 of children worldwide who

			 are denied primary education are girls;

		Whereas throughout the world, girls are less likely to

			 complete school than boys;

		Whereas that educational failure has real consequences for

			 the global economy and the security of the United States, and especially for

			 the millions of girls with limitless potential who continue to lose the chance

			 to discover their worth and importance as global citizens;

		Whereas girls who are educated are more likely to enjoy

			 healthy and stable families, lower mortality rates, higher nutrition levels,

			 delayed sexual activity, less chance of contracting HIV/AIDS, and less chance

			 of having unwanted pregnancies;

		Whereas it is estimated that women and girls make up more

			 than 70 percent of the poorest people in the world;

		Whereas in most nations, women work approximately twice

			 the amount of unpaid time that men do;

		Whereas women work 2/3 of the working

			 hours of the world, and produce 1/2 of the food in the

			 world, yet earn only 10 percent of the income in the world, and own less than 1

			 percent of the property in the world;

		Whereas rural women produce more than 55 percent of all

			 food grown in developing countries;

		Whereas women worldwide still earn less, own less

			 property, and have less access to education, employment, and health care than

			 do men;

		Whereas there are 82,500,000 mothers of all ages in the

			 United States;

		Whereas approximately 3 in 10 United States households are

			 maintained by women with no husband present;

		Whereas women comprise almost 15 percent of the active

			 duty, reserve, and guard units of the Armed Forces;

		Whereas it is not enough to say women deserve a voice in

			 politics;

		Whereas nations should take steps to ensure the full

			 participation and representation of women in their conferences and committees,

			 plenaries, and parliaments;

		Whereas social investment, particularly investments in

			 women and girls, should be an integral part of foreign policy;

		Whereas the dedication and success of those working all

			 over the world to end violence against women and girls and fighting for

			 equality should be recognized;

		Whereas special recognition is owed to 10 women fighting

			 to make a difference in their communities and around the globe, including the

			 following: Brigadier General Sheila R. Baxter, Commander, Madigan Army Medical

			 Center, Western Regional Medical Command; Sheryl Cates, Executive Director of

			 the National Domestic Violence Hotline and the Texas Council on Family

			 Violence; Lora Jo Foo, Civil rights, labor activist, and Managing Attorney at

			 the Asian Law Caucus; Salma Hayek, Actress and Domestic Violence Advocate; Asma

			 Jehangir, Pakistani human rights activist, author, and lawyer; Liz Lerman,

			 Founder and leader of the Liz Lerman Dance Exchange; Wangari Maathai, Nobel

			 Peace Prize-winning environmentalist and founder of the Green Belt Movement;

			 Kavita N. Ramdas, President and Chief Executive Officer of Global Women's Fund;

			 Bernice Johnson Reagon, singer, scholar, activist, and founder of Sweet Honey

			 in the Rock; and Ellen Johnson Sirleaf, newly-elected President of

			 Liberia;

		Whereas March 8 became known as International

			 Women's Day during the last century, and is a day on which people,

			 often divided by ethnicity, language, culture, and income, come together to

			 celebrate a common struggle for equality, justice, and peace for women;

			 and

		Whereas the people of the United States should be

			 encouraged to participate in International Women's Day: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)designates March

			 8, 2006, as International Women's Day;

			(2)reaffirms the

			 commitment of the Senate to—

				(A)improve access to

			 quality health care;

				(B)end and prevent

			 violence against women, including the trafficking of women and girls worldwide,

			 and ensure that the criminals who engage in those activities are brought to

			 justice;

				(C)end

			 discrimination and increase participation of women in decision-making positions

			 in the government and private sectors;

				(D)extend full

			 economic opportunities to women, including access to microfinance and

			 microenterprise; and

				(E)strengthen the

			 role of women as agents of peace, because women are among the best emissaries

			 when it comes to easing religious, racial, and ethnic tensions, crossing

			 cultural divides, and reducing violence in areas of war and conflict;

			 and

				(3)encourages the

			 people of the United States to observe International Women’s Day

			 with appropriate programs and activities.

			

